Exhibit 99.1 Valley Financial Corporation▲ FOR RELEASE 4:00 p.m. October 25, 2012 VALLEY FINANCIAL CORPORATION 36 Church Avenue, S.W. Roanoke, Virginia 24011 For Further Information Contact: Ellis L. Gutshall, President and Chief Executive Officer Kimberly B. Snyder, Executive Vice President and Chief Financial Officer (540) 342-2265 VALLEY FINANCIAL CORPORATION REPORTS EARNINGS FOR THE QUARTER ENDED SEPTEMBER 30, 2% TARP REDEMPTION ROANOKE, VIRGINIA (October 25, 2012) Valley Financial Corporation (NASDAQ Capital Market-VYFC) announced today its consolidated financial results for the third quarter of 2012 and reported net income of $1,697,000 and diluted earnings per share of $0.30 for the quarter ended September 30, 2012.The quarterly results represent an increase of $127,000 and $0.02 per share from the quarter ended September 30, 2011.After deducting dividends and discount accretion on preferred stock from net income, net income available to common shareholders increased 9% to $1,452,000 as compared to $1,328,000 for the prior year’s third quarter. The Company’s earnings for the three-month period produced an annualized return on average total assets of 0.86% and an annualized return on average shareholder’s equity of 10.54% as compared to 0.80% and 10.77% for the same period last year. The Company’s regulators have permitted and the Board of Directors has authorized the Company’s redemption of the first 10%, or $1,601,900, of its TARP preferred stock currently held by the U. S. Treasury (“UST”).The payment will be made on November 15, 2012.The Company currently expects to make quarterly redemptions during 2013 of similar amounts, based on its earnings, financial condition and obtaining continued regulatory permission. Ellis L. Gutshall, President and Chief Executive Officer of Valley Financial Corporation stated, “Valley Financial Corporation’s momentum continues.We are on track to produce a third record year of earnings for our shareholders, we have reinstated our quarterly common stock dividend to our shareholders and we are pleased to announce that we have received permission from our regulators to make our first TARP redemption payment. We are obviously quite pleased with our strong performance year to date, but do remain concerned about the stagnant economy and the pressure on our net interest margin due to the low rate environment.” Select highlights: · Quarterly earnings of $1,697,000 and $0.30 per diluted share, producing annualized return on average total assets of 0.86% and annualized return on average shareholder’s equity of 10.54%. · Reinstatement of quarterly common stock dividend of $0.035 per share, payable on November 1, 2012 to shareholders of record on October 15, 2012. · Increase in loans outstanding of $33.4 million or nearly 7% over year-end balances and $10.6 million during the third quarter alone. · 17 basis point increase in net interest margin to 3.58% as compared to the 3.41% reported for the third quarter of 2011. · Noninterest income growth of $239,000 or 29% as compared to the prior year’s third quarter, absent the gains realized on the sale of securities during each respective period. · Noninterest expense decrease of $128,000 or 2% when compared to the prior year’s third quarter. Net income for the nine-month period ended September 30, 2012 was $5,225,000 compared to net income of $3,887,000 for the same period last year, an increase of $1,338,000, or 34%.After the dividend on preferred stock and accretion on discounts on warrants, net income available to common shareholders year-to-date was $4,491,000 as compared to net income to common shareholders of $3,161,000 for the same period last year, an increase of 42%. Fully diluted earnings per common share were $0.93 for the nine-month period ended September 30, 2012, a 39% increase over the $0.67 per common share for the same period last year.The Company’s earnings for the nine-month period produced an annualized return on average total assets of 0.89% and an annualized return on average shareholder’s equity of 11.21% as compared to 0.66% and 9.10% for the same period last year. CAPITAL LEVELS STRONG Valley Financial Corporation’s capital levels remain well above the regulatory well-capitalized ratios.Tier 1 risk-based and total risk-based capital ratios were 13.48% and 14.74%, respectively, at September 30, 2012, improved from the 13.12% and 14.38% reported at September 30, 2011.Due to strong asset growth and the declaration of the common stock dividend, the Company’s Tier 1 risk-based and total risk-based capital ratios declined slightly from 13.51% and 14.77%, respectively, at June 30, 2012. Gutshall stated, “We have built our capital position during the past two years through record earnings to put the Company in a position to reinstate the quarterly common stock dividend and to begin TARP redemption payments.As a result, we may start to see our capital ratios decline slightly as we make these payments and as we continue to grow loans.We remain committed to maintaining a strong capital position and decisions by our Board to make future dividend and redemption payments will be made based upon continued earnings performance.” ASSET QUALITY REMAINS STABLE, SLIGHT UPTICK IN NPAS The Company’s ratio of non-performing assets as a percentage of total assets increased 11 basis points to 4.44% as compared to 4.33% one year earlier.Non-performing assets increased $2.3 million from $32.6 million at September 30, 2011 to $34.9 million at September 30, 2012.Non-performing assets at September 30, 2012 consisted of non-accrual loans of $8.5 million, foreclosed assets of $22.2 million, troubled-debt restructurings of $3.3 million, and loans that were past due greater than 90 days and still accruing interest of $876,000.Non-performing assets at September 30, 2011 consisted of non-accrual loans of $9.4 million, foreclosed assets of $17.9 million, troubled-debt restructurings of $2.2 million, and loans totaling $3.1 million that were past due greater than 90 days and still accruing interest.Non-performing assets increased by $3.1 million during the third quarter of 2012, as compared to June 30, 2012. The Company recorded no provision for loan losses for the third quarter of 2012, as compared to a provision of $164,000 for the same period last year.Net charge-offs as a percentage of average loans receivable was 0.08% for the third quarter of 2012, compared to 0.05% for the second quarter of 2012 and to 0.09% for the same quarter in the prior year.Net charge-offs for the quarter ended September 30, 2012 were $443,000, in comparison to $243,000 for the second quarter of 2012 and $450,000 for the same quarter one year ago. The ratio of allowance for loan losses as a percentage of total loans decreased from 1.96% at September 30, 2011 to 1.58% at September 30, 2012 and decreased from 1.69% at June 30, 2012.The reduction in the allowance from June 30, 2012 is due to the charge-off of one previously established specific reserve approximating $407,000.At September 30, 2012, the Company’s total reserves amounted to $8.5 million, of which $2.2 million are specific reserves on impaired loans and $6.3 million are general reserves to cover inherent risks in the loan portfolio based on the current economic environment.Total reserves represented 100% of the non-accrual loan balances as of September 30, 2012, as compared to 106% reported in the same period last year. Gutshall stated, “The uptick in nonperforming assets during the third quarter is primarily attributable to one relationship moving to nonaccrual status and the increase in loans past due 90 days or more.These loans have been evaluated individually for potential loss exposure and we determined that new specific reserves in the amount of $550.000 were needed for these relationships at September 30, 2012.While we reserved no provision for loan losses in the third quarter, we may need to make additional provisions in the future if we see additional increases in non-performing assets.” CONTINUED LOAN GROWTH At September 30, 2012, the Company’s total assets were $785.3 million, total deposits were $617.5 million, total loans stood at $542.0 million and total shareholders' equity was $66.2 million. Compared with September 30, 2011, the Company’s total assets increased $31.8 million or 4%, while deposits increased by $10.0 million or 2%, total loans increased $30.5 million or 6% and total equity increased $7.3 million or 13%.As compared to December 31, 2011, total assets increased by $11.8 million or 2%, total deposits decreased by $13.2 million or 2%, total loans increased by $33.4 million or 7% and total equity increased $6.1 million or 10%.Average loans for the third quarter of 2012 were $538.1 million, up 3% or $16.3 million as compared to the second quarter of 2012 while average securities were $180.8 million, down $13.6 million, or 7%, as compared to the second quarter of 2012.Average deposits were $637.0 million, down $23.0 million or 3% as compared to the $660.1 million for the second quarter of 2012. “The reduction in deposits during the third quarter is a seasonal fluctuation primarily attributable to our municipal customers using their excess cash reserves for operations.Due to increased loan demand and in anticipation of these deposit reductions, we sold $28.6 million of investments during the third quarter, resulting in a gain recorded of $118,000.We expect these deposits to begin to rebuild during the next three to six months.” NET INTEREST INCOME IMPROVES The Company’s net interest income was $6.5 million for the three months ended September 30, 2012, an increase of $301,000 or 5% compared to same period last year.The Company’s net interest margin was 3.58% for the three months ended September 30, 2012, up 17 basis points compared to the 3.41% reported for the same period last year and up 1 basis point compared to the 3.57% reported for the linked quarter. The increase in net interest margin during the third quarter is the result of funding cost reductions as the Company’s average cost of funds during the third quarter of 2012 was 0.80%, down 33 basis points from the 1.13% reported in the same period last year.We expect that continued margin expansion will be difficult due to the downward pressure we are seeing on yields in both our loan and investment portfolios. STRONG NONINTEREST INCOME Noninterest income decreased $184,000 for the three-month period ended September 30, 2012, or 13%, compared to the same period last year, from $1.4 million to $1.2 million.However, excluding gains taken on the sale of securities, noninterest income improved $239,000 or 29%, led by the Company’s mortgage division and an increase in service charges on deposit accounts.Mortgage fee income increased $92,000 or 137% while service charge income increased $77,000 or 21%.For the nine-month period, results were impacted by increases in the Company’s wealth management and mortgage divisions, which outperformed the prior year’s nine-month totals by $316,000 and $289,000 respectively. OPERATING COSTS DECREASE Non-interest expense for the third quarter of 2012 totaled $5.2 million, down $128,000 or 2% as compared to the quarter ended September 30, 2011. The Company’s efficiency ratio for the third quarter of 2012 was 66.83%, as compared to 69.57% for the same period last year.Specific items to note are as follows: · Insurance expense decreased $212,000 or 48%; · Professional fees decreased by $125,000 or 30% due to reduced legal expenses; · Net foreclosed asset expense decreased by $104,000 or 18% due to reduced impairment losses taken on its foreclosed asset portfolio during the third quarter of 2012 as compared to 2011; · Compensation expense increased by $257,000 as a result of equity and merit increases for all employees which went into effect January 1, 2012, increased commissions in our Mortgage and Valley Wealth Management areas and increased incentive and profit sharing accruals based upon the Company’s performance year-to-date; · Occupancy and equipment expense increased by $35,000 or 10% due increased rental expenses as a result of expansion of office space in our downtown location; and · Data processing expense increased $49,000 or 19% due to increased online banking usage (73% increase in number of online banking users) and the addition of new fraud prevention software for monitoring customer transactions. EXPANSION “Our new mortgage office is scheduled to open October 29, 2012 at the Shoppes at West Village in Roanoke County.Additionally we anticipate beginning construction during the fourth quarter on our ninth branch office which will be located on Challenger Avenue in Roanoke County at the Kroger Center at Bonsack,” Gutshall stated. About Valley Financial Corporation Valley Financial Corporation is the holding company for Valley Bank, which opened in 1995 and engages in a general commercial and retail banking business in the Roanoke Valley, emphasizing the needs of small businesses, professional concerns and individuals.Valley Bank currently operates from eight full-service offices at 36 Church Avenue, 110 McClanahan Street, 1518 Hershberger Road, 3850 Keagy Road (near Lewis-Gale Hospital), and 1327 Grandin Road in Roanoke City, 4467 Starkey Road in Roanoke County, 8 East Main Street in the City of Salem, and 1003 Hardy Road in the Town of Vinton.Additionally, the Bank operates its wealth management subsidiary, Valley Wealth Management Services, Inc. at 36 Church Avenue in Roanoke City. The Bank’s Internet site at www.myvalleybank.com is available for online banking and extensive investor information. The Common Stock of Valley Financial Corporation is traded on the NASDAQ Capital Market under the symbol VYFC. Non-GAAP Financial Measures This report refers to the overhead efficiency ratio, which is computed by dividing non-interest expense by the sum of net interest income on a tax equivalent basis and non-interest income excluding gains or losses on securities, fixed assets and foreclosed assets. This is a non-GAAP financial measure that we believe provides investors with important information regarding our operational efficiency. Comparison of our efficiency ratio with those of other companies may not be possible, because other companies may calculate the efficiency ratio differently. Such information is not in accordance with generally accepted accounting principles in the United States (GAAP) and should not be construed as such. Management believes such financial information is meaningful to the reader in understanding operating performance, but cautions that such information not be viewed as a substitute for GAAP. Valley Financial Corporation, in referring to its net income, is referring to income under GAAP. The reconciliation of tax-equivalent net interest income, which is not a measurement under GAAP, to net interest income, is reflected in the table below. In Thousands Three Months Ended 9/30/12 Three Months Ended 9/30/11 Net interest income, non tax-equivalent $ Less: tax-exempt interest income ) ) Add: tax-equivalent of tax-exempt interest income Net interest income, tax-equivalent $ Forward Looking Statements Information in this press release contains “forward-looking statements.”These statements involve risks and uncertainties that could cause actual results to differ materially, including without limitation, the effects of future economic conditions, governmental fiscal and monetary policies, legislative and regulatory changes, the risks of changes in interest rates and the effects of competition.Additional factors that could cause actual results to differ materially are discussed in Valley Financial Corporation’s recent filings with the Securities and Exchange Commission, included but not limited to its Annual Report on Form 10-K and its other periodic reports. VALLEY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS In thousands (Unaudited) 9/30/12 (Audited) 12/31/11 Assets Cash and due from banks $ $ Interest-bearing deposits in banks Total cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value:9/30/12: $28,014 12/31/11: $29,723) Loans, net of allowance for loan losses, 9/30/12: $8,548; 12/31/11:$9,650 Foreclosed assets Premises and equipment, net Bank owned life insurance Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable Other liabilities Total liabilities Commitments and contingencies - - Shareholders' equity: Preferred stock, no par value; 10,000,000 shares authorized; 16,019 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Common stock, no par value; 10,000,000 shares authorized; 4,742,295 shares issued and outstanding at September 30, 2012 and 4,711,123 shares issued and outstanding at December 31, 2011 Retained earnings Accumulated other comprehensive income (loss) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ VALLEY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Inthousands Three Months Ended Nine Months Ended 9/30/12 9/30/11 9/30/12 9/30/11 Interest Income: Interest and fees on loans $ Interest on securities–taxable Interest on securities-nontaxable Interest on deposits in banks 4 21 30 66 Total interest income Interest Expense: Interest on deposits Interest on borrowings Interest on junior subordinated debentures 99 94 Interest on federal funds purchased and securities sold under agreements to repurchase 13 11 35 32 Total interest expense Net interest income Provision for loan losses - ) Net interest income after provision for loan losses Noninterest Income: Service charges on deposit accounts Income earned on bank owned life insurance Mortgage fee income 67 Brokerage fee income, net Realized gain on sale of securities Other income 72 Total noninterest income Noninterest Expense: Compensation expense Occupancy and equipment expense Data processing expense Advertising and marketing expense Insurance expense Professional fees State franchise taxes Foreclosed asset expense, net Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Preferred dividends and accretion of discounts on warrants Net income available to common shareholders $ VALLEY FINANCIAL CORPORATION FINANCIAL HIGHLIGHTS (Unaudited) Three Months Ended Nine Months Ended 9/30/12 9/30/11 9/30/12 9/30/11 PER COMMON SHARE Earnings per share – basic $ Earnings per share – diluted $ Book value $ $ FINANCIAL RATIOS Return on average assets % Return on average shareholders’ equity % Net interest margin (FTE)1 % Efficiency - Consolidated % Net charge-off to average loans % Total risk based capital – Consolidated % % Total risk based capital – Bank only % % ALLOWANCE FOR LOAN LOSSES (in thousands) Beginning balance $ $ Provision for loan losses ) Charge-offs ) ) Recoveries 26 67 Ending balance $ $ ASSET QUALITY RATIOS Nonperforming assets to total assets % % Allowance for loan losses to total loans % % Allowance for loan losses to nonaccrual loans % % COMPOSITION OF RISK ASSETS (in thousands) Nonperforming assets: 90 days past due $ $ Nonaccrual Troubled Debt Restructuring Foreclosed assets Total nonperforming assets $ $ 1 The net interest margin is calculated by dividing the tax equivalent net interest income by total average earning assets.The reconciliation of tax-equivalent net interest income, which is not a measurement under GAAP, to net interest income, is reflected in the table in “Non-GAAP Financial Measures.”
